Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered November 20, 1989, which granted plaintiff partial summary judgment as to liability, and set the matter down for an assessment of damages, unanimously affirmed, without costs.
The plaintiff law firm seeks to recover the value of legal services incurred by defendant F.E.I., Ltd., in connection with the defense of an action brought against the defendant in New York County. Supreme Court granted plaintiff’s motion for partial summary judgment and set the matter down for an assessment of damages. In its response to the notice to admit served by plaintiff in this action, defendant acknowledged that plaintiff was retained by the defendant, that services were provided, and that invoices were rendered to the defendant. In view of defendant’s admissions, summary judgment was properly granted. “Since defendants have failed to present any evidentiary material sufficient to raise a triable factual issue in its defense of the contract, quantum meruit and account stated claims, plaintiff is entitled to summary judgment thereon, at least as to liability” (Otterbourg, Steindler, Houston & Rosen v Shreve City Apts., 147 AD2d 327, 334). Concur— Ross, J. P., Rosenberger, Ellerin and Wallach, JJ.